DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/21 has been entered.
 
Drawings
	The drawings filed on 01/05/15 are accepted.

Claim Objections
Claims 1, 11, and 21-22 are objected to because of the following informalities:
The amended claims of 05/10/21 appear to have incorporated the after-final amendments of 03/08/21 without using an underline notation to show that they are newly added limitations. For example, claim 1 adds the phrase “a programming module of.” Claim 11 replaces “the processor” with “a programming module.” Claims 21-22 add the phrase, “to determine .
Appropriate correction is required.

Examiner’s Note - 35 USC § 101
	As discussed in a previous action, claims 1-2, 4-12, and 14-22 qualify as eligible subject matter under 35 U.S.C. 101. Under step 2A, prong 2 of the “2019 Revised Patent Subject Matter Eligibility Guidance,” the limitation of “executing the inspection program by the robotic inspection system, the inspection program generating commands to automatically inspect the component by causing the robotic inspection system to perform the selected motion sequence, and capture the data using the one or more sensors …” is indicative of integration into a practical application in that it applies a judicial exception with, or by use of, a particular machine (See MPEP 2106.05(b)), which in this case, is a robotic inspection system. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-8 and 11-12, 14-18, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al (US Pat 6907799) in view of Szarski et al (US PgPub 20160075020) and Storr (US PgPub 20150336270).

With respect to claim 1, Jacobsen et al discloses:
A method for robotic based inspection (abstract)
receiving inspection requirements identifying a component and one or more inspection mode types at a control computer (figure 1, reference 8 discloses a control station 8, which will be interpreted as the claimed control computer; column 6, lines 15-22; figure 13; column 6, lines 38-49; “the basic control functions can be divided into two basic components … The analysis control functions can also be divided into two basic components … Each of these functions …” The different functions represent different inspection mode types.)
receiving a three-dimensional model of the component and one or more physical attributes of the component at the control computer (column 6, 
automatically determining a plurality of different motion sequences for the robotic inspection system by the control computer to evaluate a plurality of predefined points on the component using one or more sensors for the one or more inspection types (column 6, lines 50-68; “Once the inspection plan is developed, autonomous ground vehicle (AGV) path planning is performed. The AGV path planning determines the path which the robotic vehicle 10 will take as it is maneuvered around the aircraft to reach each of the identified inspection points.” A plurality of different motion sequences will inherently be determined as part of the AGV path planning. Multiple options must be considered in order to determine the best path. Please also note figure 13, which shows “AGV Path Planning” as part of the ”Setup” phase of the overall control system, and which is therefore performed by the control computer. Furthermore, please note column 8, lines 1-5, which state, “For example, although completely autonomous operation is preferred, the robotic vehicle 10 can be alternatively manually maneuvered to each inspection point utilizing a joystick operator input provided at the control station 8.” (Emphasis mine
determining data acquisition parameters for inspection sequence using the control computer to allow for collection of inspection data for one or more inspection modes (column 6, lines 50-68; “The inspection plan, for example, identifies a number of inspection points to be investigated on that particular model of aircraft.)
selecting a motion sequence from the plurality of different motion sequences based on one or more parameters using the control computer (column 6, lines 50-68; column 7, lines 41-55; “Based on the three-dimensional model, an autonomous inspection routine is developed to allow autonomous movement of the robotic vehicle 10 to the various inspection points on the structure of interest.”; column 6, lines 15-22; “As described above, the control station 8 is utilized to send control signals to the robotic vehicle 10, thereby automatically maneuvering the robotic vehicle 10 around the structure to be inspected. Data generated by the sensor package 18 is passed from the robotic vehicle 10 over the wireless communication system to the control station 8. The data is then analyzed at the control station 8 to determine if fault conditions are present.”)
automatically generating an inspection program using the control computer, the inspection program configured to update operating parameters of the robotic inspection system to perform the selected motion sequence and capture data using the one or more sensors (column 7, lines 3-55; Jacobsen discloses history functions that track changes as well as “Data from the non-destructive sensors provided in the completely autonomous operation is preferred, the robotic vehicle 10 can be alternatively manually maneuvered to each inspection point utilizing a joystick operator input provided at the control station 8.” (emphasis mine). In other words, although Jacobsen does mention manual control, this manual control is a less preferred alternative to complete autonomous control of the variety of control operations discussed by Jacobsen. This would account for all claimed limitations that include the word “automatically.”)
automatically transmitting the entire inspection program from the control computer to the robotic inspection system prior to execution of the inspection program by the robotic inspection system (column 6, line 52 – column 7, line 2 states, “For example, in the case of aircraft inspection, a digitized map of the aircraft model to be inspected is retrieved from a database. Alternatively, if one is available, a digitized map of the specific aircraft is retrieved from a database. An inspection plan is then developed based on the digitized map of the aircraft model or specific aircraft. The inspection plan, for example, identifies a number of inspection points to be investigated on that particular model of aircraft. The number of inspection points may vary based on the age and type of aircraft involved. Once the inspection plan is developed, autonomous ground vehicle (AGV) path completely autonomous operation is preferred, the robotic vehicle 10 can be alternatively manually maneuvered to each inspection point utilizing a joystick operator input provided at the control station 8.” (emphasis mine). In other words, although Jacobsen does mention manual control, this manual control is a less preferred alternative to complete autonomous control of the variety of control operations discussed by Jacobsen. This would account for all claimed limitations that include the word “automatically.”)
after receiving the entire inspection program, executing the inspection program by the robotic inspection system, the inspection program generating commands to automatically inspect the component by causing the robotic inspection system to perform the selected motion sequence and capture the data using the one or more sensors (column 7, lines 3-6 state, “The inspection functions control the actual inspection of the structure. The inspection functions include providing AGV control signals to the robotic vehicle 10.” The amended limitation of “after receiving the entire inspection program” is anticipated by Jacobsen’s disclosure in 
upon completion of the inspection by the robotic inspection system, transmitting the captured data from the robotic inspection system to the control computers (column 6, lines 18-22; “Data generated by the sensor package 18 is passed from the robotic vehicle 10 over the wireless communication system to the control station 8. The data is then analyzed at the control station 8 to determine if fault conditions are present.”)
With respect to claim 1, Jacobsen et al differs from the claimed invention in that it does not explicitly disclose: 
without operator programming
validating the inspection program to ensure safe operation of the robotic inspection system by the control computer
With respect to claim 1, Szarski et al discloses:
without operator programming (obvious in view of combination with Jacobsen et al; The examiner could only find one instance of the phrase, “operator programming” in the applicant’s specification. Paragraph 0002 of the applicant’s specification states, “Current manufacturing flow requires parts to be moved to inspection stations throughout the manufacturing process, and current inspection processes require significant operator programming for partially automated systems and can be time consuming to perform.” It appears that the phrase, “without operator programming” is the applicant’s way of distinguishing between partial automation and full non-destructive inspection of object 210. In one embodiment, robotic device 220 is actuated to desirably position, orient, and/or move inspection tool 340 relative to object 210 for inspection and/or evaluation. Position data detected by scanner 280 may be used to enable partial and/or full automation of the inspection process.” (emphasis mine). It is clear from this disclosure that both partial and full automation is known in the context of non-destructive inspection. Jacobsen teaches non-destructive inspection. It would be obvious for Jacobsen’s automated inspection system to be either partially or fully automated, therefore anticipating the claimed “without operator programming.”)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Szarski et al into the invention of Jacobsen et al. The motivation for the skilled artisan in doing so is to gain the benefit of full, as opposed to partial, automation.
With respect to claim 1, Storr discloses:
validating the inspection program to ensure safe operation of the robotic inspection system by the control computer (paragraphs 0070-0071 of Storr state, “Each robotic device includes an internal secure computing device which is arranged to validate, authenticate and execute commands which are generated either from/by the robotic device itself or by external parties. That is, each robotic device includes an internal ‘logic’ where, before an action is taken (whether physical or otherwise), the robotic device firstly receives an ‘Intention’. The Intention must then be Validated against some internal logic or rules (i.e. a policy). Once the Intention is Validated, the Intention can then be Communicated to the relevant section of the robotic device and consequently Approved.” (emphasis mine). Paragraph 0074 of Storr further states, “The validation controller ensures the robotic device and software have not been tampered with. The validation controller also ensures that all the physical components of the robotic device are in working order and approved for use within policy guidelines.” It should also be noted that Jacobsen et al also teaches the general concept of validation. Column 7, lines 20-40 of Jacobsen et al state, “The interpretations functions are utilized to perform interpretation and analysis of data to determine if faults are present within the structure being inspected. The interpretation functions include data analysis, data catalogue generation, anomaly identification, anomaly classification and report generation. As stated above, a variety of algorithms may be utilized without operator intervention … The history functions include tracking changes, anomaly time tracking, repeat analysis and inspection scheduling. It is preferably, for example in the case of aircraft, that a complete data file be maintained for a particular structure showing the location and extent of any detected anomalies. The data file can then be used to compare results of the course of time to determine degradation factors for the structure.” However, Storr is being applied specifically to teach validation that is applied before certain robotic actions are taken, physical or otherwise. It would be obvious to apply the general principles of Storr to the invention of Jacobsen et al, so that validation can occur before any of the operations linking Jacobsen’s “setup” functions to its “interpretation” functions (see figure 13 and column 6, lines 50-64). Please note that Jacobsen links its setup functions to its interpretation functions by stating, “Data related to the AGV is downloaded to the robotic vehicle 10, allowing the vehicle to operate autonomously once the inspection routine begins.” In light of Storr, it would be obvious to validate the data related to the AGV before it is downloaded to the robotic vehicle 10. This would ensure that, as Storr states in paragraph 0074, the “software have not been tampered with.” Furthermore, the abstract of Storr specifies, “The the command is provided to the device only if the command is suitable for execution.”)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Storr into the invention of Jacobsen et al. The motivation for the skilled artisan in doing so is to gain the benefit of ensuring that a robotic device and its software are in proper working order through the process of validation.

With respect to claim 2, Jacobsen et al, as modified, discloses:
further comprising determining robotic system input and output parameters during inspection data acquisition (suggested by Jacobsen et al figure 1 and column 15, lines 15-22, which disclose a control station 8 that sends and receives control signals from robotic vehicle 10. This suggests input and output parameters.)

With respect to claim 4, Jacobsen et al, as modified, discloses:
wherein the inspection requirements identify at least one of a part number, a class, or a location (Jacobsen et al abstract; “a positioning system for 

With respect to claim 5, Jacobsen et al, as modified, discloses:
further comprising determining a location of the component relative to the robotic inspection system, wherein the program is further configured to update operating parameters to navigate the robotic inspection system to a location proximate the component (Jacobsen et al abstract; “a positioning system for determining the location of the robotic vehicle with respect to the structure to be inspected …”)

With respect to claim 6, Jacobsen et al, as modified, discloses:
evaluating the captured data based on the one or more physical attributes of the component (Jacobsen et al figure 13; column 6, line 38 – column 7, line 55)

With respect to claim 7, Jacobsen et al, as modified, discloses:
determining a violation of the one or more physical attributes (Jacobsen et al column 6, lines 15-22; “The data is then analyzed at the control station 8 to determine if fault conditions are present.”)
in response to the violation, generating a notification (Jacobsen et al column 6, lines 22-28; note “report generation.”)

With respect to claim 8, Jacobsen et al, as modified, discloses:
wherein the one or more sensors utilizes at least one of machine vision, optical metrology, laser based inspection, ultrasonic, radiographic, shearographic, thermographic, or spectrographic methods (Jacobsen et al column 7, lines 5-9; “The robotic vehicle 10 may be provided with a number of different types of collision avoidance sensors, for example laser-ultrasonic …” Also see background of the invention section in column 1, lines 16-62, which discloses some known monitoring methods, such as using a laser Doppler camera system.)

Claims 11-12 and 14-18 are similar to claims 1-8 above and are rejected under a similar rationale. The computer readable medium of claim 11 is suggested by the control processor disclosed in column 2, lines 17-20.

With respect to claims 21-22, Jacobsen et al, as modified, discloses:
validating the captured data against the inspection requirements (Column 7, lines 20-40 of Jacobsen et al state, “The interpretations functions are utilized to perform interpretation and analysis of data to determine if faults are present within the structure being inspected. The interpretation functions include data analysis, data catalogue generation, anomaly identification, anomaly classification and report generation. As stated above, a variety of algorithms may be utilized to perform the data analysis, as well as the anomaly detection and classification. In the case of the use without operator intervention … The history functions include tracking changes, anomaly time tracking, repeat analysis and inspection scheduling. It is preferably, for example in the case of aircraft, that a complete data file be maintained for a particular structure showing the location and extent of any detected anomalies. The data file can then be used to compare results of the course of time to determine degradation factors for the structure.” The validation teachings of Storr, as discussed above, would also apply here.)

Claims 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen et al (US Pat 6907799) in view of Szarski et al (US PgPub 20160075020) and Storr (US PgPub 20150336270), as applied to claims 1-2, 4-8 and 11-12, 14-18, and 21-22 above, and further in view of Tilove et al (US PgPub 20080125893).

With respect to claims 9 and 19, Jacobsen et al, as modified, discloses:
the method of claim 1 and the computer readable medium of claim 11 (as applied to claims 1 and 11 above)
With respect to claims 9 and 19, 
automatically determining a first subset of the plurality of different motion sequences that results in physical or human collisions
automatically discarding the first subset from the plurality of different motion sequences to generate a second subset, wherein the motion sequence is selected from the second subset
With respect to claims 9 and 19, Tilove et al discloses:
automatically determining a first subset of the plurality of different motion sequences that results in physical or human collisions (figure 3; paragraphs 0014-0015 state, “The method includes the steps of: initializing a plurality of feasible configuration points; initializing a first plurality of sample points located in a free space; initializing a second plurality of sample points not located in the free space … Preferably, the plurality of feasible configuration points can be any one of a variety of configuration parameters used by the motion planning algorithm to calculate a collision free path …” In view of the teachings of Tilove et al, the first subset of different motion sequences would consist of the configuration points that, when used by the motion planning algorithm, calculate a collision path. Please note also that although Jacobsen et al doesn’t explicitly use phrases like “first subset” and “second subset,” Jacobsen et al does teach collision avoidance using collision avoidance sensors (column 7, lines 5-9; “The robotic vehicle 10 may be provided with a number of different types of collision avoidance sensors …”) Therefore, 
automatically discarding the first subset from the plurality of different motion sequences to generate a second subset, wherein the motion sequence is selected from the second subset (figure 3; paragraphs 0014-0015 state, “The method includes the steps of: initializing a plurality of feasible configuration points; initializing a first plurality of sample points located in a free space; initializing a second plurality of sample points not located in the free space … Preferably, the plurality of feasible configuration points can be any one of a variety of configuration parameters used by the motion planning algorithm to calculate a collision free path …” In view of the teachings of Tilove et al, the second subset of different motion sequences would consist of the configuration points that, when used by the motion planning algorithm, calculate a collision free path. By virtue of choosing a collision free path, the collision path (i.e. first subset) is, by definition, discarded. Please note also that although Jacobsen et al doesn’t explicitly use phrases like “first subset” and “second subset,” Jacobsen et al does teach collision avoidance using collision avoidance sensors (column 7, lines 5-9; “The robotic vehicle 10 may be provided with a number of different types of collision avoidance sensors …”) Therefore, it would be obvious to apply the specific configuration point paths of Tilove et al into the invention of Jacobsen et al.)
With respect to claims 9 and 19, it would have been obvious to one having ordinary skill in the art before the effective filing date of the inventions to incorporate the teachings of Tilove et al into the invention of modified Jacobsen et al. The motivation for the skilled artisan in doing so is to gain the benefit of preventing the robotic vehicle of Jacobsen et al from contacting any objects that may come into its path.

With respect to claims 10 and 20, Jacobsen et al, as modified, discloses:
the method of claim 1 and the computer readable medium of claim 11 (as applied to claims 1 and 11 above)
With respect to claims 10 and 20, Jacobsen et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
wherein the three-dimensional model comprises a computer-aided design (CAD) drawing of the part
With respect to claims 10 and 20, the following limitations are obvious in view of what Jacobsen et al teaches:
wherein the three-dimensional model comprises a computer-aided design (CAD) drawing of the part (column 7, lines 41-44 discloses using a three-dimensional model. Although Jacobsen et al does not explicitly use the phrase “CAD,” one of ordinary skill in the art recognizes the ubiquity of using CAD to design three-dimensional models and would recognize that CAD is obvious in view of the disclosure of using three-dimensional models.)
With respect to claims 10 and 20, it would have been obvious to one having ordinary skill in the art before the effective filing date of the inventions to incorporate the teachings of modified Jacobsen et al. The motivation for the skilled artisan in doing so is to gain the benefit of providing three-dimensional model data. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-12, and 14-22 have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims.
The examiner, however, would like to make special note to the applicant’s arguments with respect to claims 21-22. As noted in the “Claim Objections” section above, the applicant incorporated subject matter from the after-final amendments of 03/08/21 that was never entered. This includes the phrase “to determine whether the captured data has been collected for all of the inspection requirements” in claims 21-22. The applicant’s arguments with respect to claims 21-22 are focused on this subject matter that was never entered. Therefore, they are not under consideration, and the applicant’s arguments are considered moot. However, in view of the applicant’s arguments, the examiner also noticed that this additional limitation does not appear to be supported by the applicant’s specification. The specification does not appear to discuss the concept of validating missing inspection data. If the applicant were to amend the claims to include such a limitation in the future, the examiner requests that the applicant show where this limitation is supported by the applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        06/19/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862